                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 1 of 16 Page ID #:1


            1       THEODORE J. BOUTROUS JR., SBN 132099
                      tboutrous@gibsondunn.com
            2       ABBEY HUDSON, SBN 266885
                      ahudson@gibsondunn.com
            3       GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
            4       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            5       Facsimile: 213.229.7520
            6       PETER S. MODLIN, SBN 151453
                      pmodlin@gibsondunn.com
            7       GIBSON, DUNN & CRUTCHER LLP
                    555 Mission Street, Suite 3000
            8       San Francisco, CA 94105-0921
                    Telephone: 415.393.8200
            9       Facsimile: 415.393.8306
          10        THOMAS A. MANAKIDES, SBN 229119
                      tmanakides@gibsondunn.com
          11        JOSEPH D. EDMONDS, SBN 297984
                      jedmonds@gibsondunn.com
          12        GIBSON, DUNN & CRUTCHER LLP
                    3161 Michelson Drive
          13        Irvine, CA 92612-4412
                    Telephone: 949.451.3800
          14        Facsimile: 949.451.4220
          15
          16        Attorneys for Defendant THE BOEING COMPANY
          17                             UNITED STATES DISTRICT COURT
          18                            CENTRAL DISTRICT OF CALIFORNIA
          19        CERTAIN UNDERWRITERS AT                   CASE NO. 2:20-cv-00597
                    LLOYD’S, LONDON SUBSCRIBING
          20        TO POLICY NOS. LSI 200432 AND             NOTICE OF REMOVAL BY
                    LSI 300125 as subrogees of Timothy        DEFENDANT THE BOEING
          21        and Joanna McPartlin and Makan            COMPANY
                    Delrahim
          22                                                  [Removal from the Superior Court of the
                                     Plaintiffs,              State of California, Los Angeles County,
          23                                                  Case No. 20STCV01317]
                         v.
          24
                    SOUTHERN CALIFORNIA EDISON
          25        COMPANY; EDISON
                    INTERNATIONAL; THE BOEING
          26        COMPANY; and DOES 1 through 50,
                    inclusive
          27
                                     Defendants.
          28

Gibson, Dunn &
Crutcher LLP

                                                          1
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 2 of 16 Page ID #:2


            1             TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO PARTIES
            2       AND THEIR COUNSEL OF RECORD:
            3             PLEASE TAKE NOTICE THAT Defendant The Boeing Company (“Boeing”)
            4       removes this action—with reservation of all defenses and rights—from the Superior
            5       Court of the State of California for the County of Los Angeles, Case No.
            6       20STCV01317, to the United States District Court for the Central District of California
            7       pursuant to 28 U.S.C. § 1442 and 42 U.S.C. § 2210(n)(2).
            8             Plaintiffs sued Boeing in state court in connection with a wildfire that allegedly
            9       started on Boeing’s property at the Santa Susana Field Lab (the “Site” or “SSFL”).
          10        The Site is a former research and development facility that for decades tested and
          11        developed rocket engines and conducted nuclear energy research. Plaintiffs claim that
          12        “the SSFL is . . . severely contaminated due to multiple accidents with nuclear reactors
          13        . . . and years of rocket testing and other research conducted by Boeing and others”
          14        which allegedly caused Plaintiffs’ alleged harm. Declaration of Thomas A. Manakides
          15        Decl. Ex. K (Complaint) ¶ 25.
          16              This Court has jurisdiction under 28 U.S.C. § 1442(a)(1) because Boeing and its
          17        predecessors, including North American Aviation, Atomics International, Rocketdyne,
          18        and Rockwell International (collectively referred to herein as “Boeing Predecessors” or
          19        “Predecessors”), were “acting under” an officer of the federal government when they
          20        performed the actions that form the basis of Plaintiffs’ Complaint. Officers at the
          21        United States Air Force (“Air Force”), the National Aeronautics and Space
          22        Administration (“NASA”), the Department of Energy (“DOE”), and other branches of
          23        the military closely controlled, supervised, and monitored the substances—including
          24        nuclear material and chemicals—that Boeing and its Predecessors used on the Site
          25        starting in the 1940s. And more recently, NASA and DOE entered into contracts with
          26        Boeing through which they oversaw, supervised, and monitored Boeing’s remediation
          27        of NASA’s and DOE’s contamination at the Site. The federal government’s extensive
          28        oversight, control, and monitoring give rise to a number of federal defenses, including

Gibson, Dunn &
Crutcher LLP

                                                               2
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 3 of 16 Page ID #:3


            1       the government contractor defense, federal preemption, and the Defense Production
            2       Act. Thus, 28 U.S.C. § 1442 provides Boeing a federal forum to litigate these
            3       defenses, which “should not be frustrated by a narrow, grudging interpretation of
            4       § 1442(a)(1).” Goncalves ex rel. Goncalves v. Rady Children’s Hosp. San Diego, 865
            5       F.3d 1237, 1244 (9th Cir. 2017).
            6               In addition, Plaintiffs’ allegations of harm from radioactive contamination give
            7       rise to this Court’s jurisdiction under the Price-Anderson Act, 42 U.S.C. § 2210(n)(2).
            8                            I.     VENUE IS PROPER IN THIS COURT
            9               1.     Venue is proper in this Court because it is the “the district court of the
          10        United States for the district and division embracing the place wherein [the action] is
          11        pending.” 28 U.S.C. § 1442(a). The United States District Court for the Central
          12        District of California, Western Division, is the federal judicial district and division
          13        embracing the Superior Court of the State of California, Los Angeles County, where
          14        this suit was originally filed. 28 U.S.C. § 84(c)(2).
          15                                  II.    TIMELINESS OF REMOVAL
          16                2.     Plaintiffs filed their Complaint against Boeing and other defendants in the
          17        Superior Court for Los Angeles County, Case No. 20STCV01317, on January 13,
          18        2020. Manakides Decl. ¶ 12. Plaintiffs served Boeing with the Complaint on January
          19        15, 2020. Id.
          20                3.     This notice of removal is timely under 28 U.S.C. § 1446(b) because it is
          21        not filed more than 30 days after service. 28 U.S.C. § 1446(b).
          22             III.    SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL
          23                4.     Plaintiffs are insurance underwriters that allege that they suffered
          24        damages as a result of a 2018 wildfire called the “Woolsey fire.” Plaintiffs allege1 that
          25        the Woolsey fire originated at the “Santa Susana Field Laboratory” as well as on
          26
          27
                     1
                         Boeing disputes Plaintiffs’ allegations and intends to disprove them on the merits at
          28             the proper stage in these proceedings. Boeing’s recitation of Plaintiffs’ allegations
                         in no way concedes their truth or validity.
Gibson, Dunn &
Crutcher LLP

                                                                  3
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 4 of 16 Page ID #:4


            1       property owned by NASA. Manakides Decl. Ex. K (Complaint) ¶¶ 7, 23. Plaintiffs
            2       also allege that the Woolsey Fire ignited in connection with an “electrical disturbance”
            3       in connection with Defendants Southern California Edison and Edison International’s
            4       electrical equipment and went on to burn the Plaintiffs’ insured’s property. Id. ¶ 29.
            5             5.     Among other things, Plaintiffs claim that the Site was formerly used for
            6       “rocket testing and other research” including nuclear activities. Id. ¶ 25. As a result,
            7       Plaintiffs claim that the SSFL is “severely contaminated due to multiple accidents” and
            8       the other research activities. Id. They allege that the alleged contamination “increased
            9       the risk of and from wildfire on the property in a way that was well known to Boeing.”
          10        Id. Plaintiffs also assert that Boeing owed a duty “to warn them of potential hazards of
          11        their property and the likelihood that fires on the SSFL would be exacerbated,
          12        enhanced, and spread by substances in the soil, trees, and foliage.” Id. ¶ 90. And
          13        Plaintiffs claim that Boeing, through its “contractual obligations” owed a duty “to
          14        prevent any of the byproducts from the SSFL from escaping Boeing’s property.” Id. ¶
          15        89. Plaintiffs further claim a “fear that the area is still dangerous”; “a diminution in the
          16        fair market value of their property”; and “a lingering smell of smoke, and/or constant
          17        soot, ash, and/or dust in the air.” Id. ¶ 86.
          18              6.     Plaintiffs also assert that Boeing “assumed the responsibility for
          19        protecting Plaintiffs and the Insureds from risks associated with the SSFL premises
          20        when it entered into, published, and induced reasonable reliance upon its Emergency
          21        Readiness Plan.” Id. ¶ 16. Plaintiffs allege that this plan stated that “Emergency
          22        preparedness and readiness at Santa Susana Field Laboratory (SSFL) is maintained at a
          23        level commensurate with the hazards.” Id.
          24              7.     Plaintiffs allege that Boeing breached its duties by, among other things,
          25        “[f]ailing to implement and follow regulation and reasonably prudent practices to
          26        avoid fire ignition.” Id. ¶ 49. As a result, Plaintiffs allege damage to the insured’s
          27        property. Id. at ¶ 50.
          28

Gibson, Dunn &
Crutcher LLP

                                                                    4
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 5 of 16 Page ID #:5


            1               8.     Plaintiffs’ Complaint asserts eight causes of action: (1) Inverse
            2       Condemnation, (2) Negligence (3) Negligence Per Se, (4) Violation of Health and
            3       Safety Code §§ 13007 & 13008, (5) Violation of Public Utilities Code § 2106,
            4       (6) Trespass, (7) Private Nuisance, (8) Premises Liability. See Manakides Decl. Ex. K
            5       (Complaint). Plaintiffs seek to recover money damages as a result. Id.
            6               9.     There are two separate and independent grounds for removal. Boeing is
            7       authorized to remove this action under 28 U.S.C. § 1442(a)(1) because, assuming the
            8       truth of Plaintiffs’ allegations, Boeing and its Predecessors were acting under federal
            9       officers, including the Air Force, NASA, and DOE, when they performed the actions
          10        that form the basis of Plaintiffs’ Complaint and that give rise to a number of federal
          11        defenses. In addition, Plaintiffs’ allegations of nuclear contamination give rise to
          12        jurisdiction under 42 U.S.C. § 2210(n)(2).
          13          IV.        THIS COURT HAS FEDERAL OFFICER JURISDICTION BECAUSE
                                 BOEING AND ITS PREDECESSORS WERE ACTING UNDER
          14                                     FEDERAL OFFICERS
          15                10.    The Federal Officer Removal statute allows removal of an action against
          16        “any officer (or any person acting under that officer) of the United States or of any
          17        agency thereof . . . for or relating to any act under color of such office.” 28 U.S.C.
          18        § 1442(a)(1). “A party seeking removal under section 1442 must demonstrate that
          19        (a) it is a ‘person’ within the meaning of the statute; (b) there is a causal nexus between
          20        its actions, taken pursuant to a federal officer’s directions, and plaintiff’s claims; and
          21        (c) it can assert a ‘colorable federal defense.’” Durham v. Lockheed Martin Corp., 445
          22        F.3d 1247, 1251 (9th Cir. 2006) (citations omitted). All three elements are satisfied
          23        here.
          24        A.      Boeing is a “Person” Under Section 1442
          25                11.    Boeing is a “person” within the meaning of § 1442(a)(1). The Complaint
          26        alleges that Boeing is a corporation, Manakides Decl. Ex. K (Complaint) ¶ 7, which
          27        the Ninth Circuit has held qualifies as a “person” under § 1442. See Goncalves, 865
          28        F.3d at 1244.

Gibson, Dunn &
Crutcher LLP

                                                                 5
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 6 of 16 Page ID #:6


            1       B.     There Is a Causal Nexus Between Boeing and Boeing Predecessors’ Actions
                           Pursuant to a Federal Officer’s Directions and Plaintiffs’ Claims
            2
                          12.    A causal nexus exists between Boeing and Boeing Predecessors’ actions,
            3
                    taken pursuant to a federal officer’s directions, and Plaintiffs’ claims. Durham, 445
            4
                    F.3d at 1251. Assuming the truth of Plaintiffs’ allegations, their claims are causally
            5
                    related to actions that officers at NASA, DOE, and various branches of the military
            6
                    directed Boeing and Boeing Predecessors to perform.
            7
                          13.    Since the 1940s, the Air Force, NASA, DOE, and other branches of the
            8
                    military contracted with Boeing and several Boeing Predecessors, including North
            9
                    American Aviation, Atomics International, Rocketdyne, and Rockwell International, to
          10
                    conduct research, development, and testing activities on the Site.
          11
                          14.    NASA and United States Military Direction of Boeing and its
          12
                    Predecessors’ Activities: Under the supervision, direction and control of officers at
          13
                    the Air Force, NASA and other branches of the military, Boeing and Boeing
          14
                    Predecessors researched, developed, and tested rocket engines on the Site for many
          15
                    different missiles and space vehicles.
          16
                          15.    After World War II, Boeing Predecessor North American Aviation
          17
                    received a contract from the United States military to develop the first American
          18
                    guided missile system, and conducted testing for that system on the Site. As the Cold
          19
                    War progressed, North American Aviation, under contracts with the Army, the Navy,
          20
                    and the Air Force, conducted tests at the Site for the rocket engines that powered many
          21
                    of the principal ballistic missile systems that the United States deployed during the
          22
                    Cold War. The Rocketdyne Division of North American Aviation, acting as a federal
          23
                    contractor on behalf of NASA, also used portions of the Site to test rocket engines for
          24
                    the federal government for most major American space expeditions, including the
          25
                    rockets that launched the first American into space, the Apollo missions to the moon,
          26
                    the Space Shuttle, and the Atlas and Delta launch vehicles. These government-
          27
                    directed activities resulted in chemical contamination at the Site.
          28

Gibson, Dunn &
Crutcher LLP

                                                                6
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 7 of 16 Page ID #:7


            1             16.    The federal government’s rocket engine testing on the Site continued for
            2       more than 50 years, with the last testing occurring on the Site in 2006.
            3             17.    Officers at NASA, Department of Defense, the Air Force and other
            4       military branches controlled the details of the research and testing that Boeing and
            5       Boeing Predecessors performed at the Site through on-site personnel and detailed
            6       contract specifications. As part of their oversight, these government officers directed
            7       Boeing and its Predecessors to use certain chemicals on the Site that resulted in the
            8       contamination of soil and groundwater at the Site. For example, NASA and the
            9       Department of Defense required a Boeing Predecessor to use a chemical called
          10        trichloroethylene (“TCE”) to clean and flush the rocket engines to eliminate the
          11        potential for fire or explosion upon a subsequent test or missile launch. A 1961
          12        directive transmitted by United States Air Force Colonel William W. Snavely specified
          13        that as part of the Ballistic Missile Program, for specified components, “the final
          14        solvent rinse shall be performed with filtered trichloroethylene, or equivalent, using a
          15        measured amount of 200 milliliters of rinse fluid per square foot.” Manakides Decl.
          16        Ex. A (United States Air Force specification AF/BSD Exhibit 61-3A) at 12. Officers
          17        from NASA, for example, had onsite offices and observed the operations of Boeing’s
          18        Predecessors to ensure that they complied with these government specifications. See
          19        Manakides Decl. Ex. B (Contract No. NAS8-18741) at 28 (requiring North American
          20        Aviation to “furnish adequate office space . . . to representatives of [] NASA . . . who
          21        are engaged in technical direction and surveillance, inspection, or other work related to
          22        this contract”).
          23              18.    NASA also contracted with Boeing and Boeing Predecessors to remediate
          24        the contamination resulting from the decades of rocket engine testing on the Site.
          25        NASA officers oversaw, controlled, monitored, and supervised Boeing’s remediation
          26        work in NASA’s portions of the Site, communicating standards for the remediation
          27        efforts and conducting on-site inspections to ensure that Boeing remediated portions of
          28        the Site owned by the United States in accordance with NASA’s specified standards.

Gibson, Dunn &
Crutcher LLP

                                                                7
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 8 of 16 Page ID #:8


            1       For example, NASA and Boeing entered into a 2008 agreement to “continue the
            2       investigation, monitoring and/or remediation” at the Site. Manakides Decl. Ex. C
            3       (Contract No. NNM08AA17C) at 165. In the agreement, NASA acknowledged that it
            4       had “accepted responsibility for cleanup of 15 groups . . . of environmentally
            5       contaminated sites and associated groundwater plumes” at the Santa Susana Site. Id.
            6       The agreement noted that the “primary contaminants that have been identified are TCE
            7       and its degradation products.” Id. This agreement required Boeing to “proceed
            8       promptly with the performance of technical direction duly issued by the [Contracting
            9       Officer Technical Representative].” Id. at 142.
          10                19.   DOE Direction of Boeing and Boeing Predecessors’ Activities: During
          11        roughly the same time period that the rocket engine testing was being performed on the
          12        Site, at another area of the Site, Boeing Predecessors conducted research, development,
          13        and testing relating to nuclear energy for DOE and DOE’s predecessors. See
          14        Manakides Decl. Ex. D (Contract No. AT-11-1-Gen-8). The Boeing Predecessors’
          15        work on behalf of DOE included the operation of eight different DOE-owned nuclear
          16        reactor facilities and various nuclear-fuel storage and inspection activities.
          17                20.   DOE owned many buildings and other federal facilities that were built in
          18        support of its nuclear and other energy research at the Site. Those DOE structures,
          19        which at the peak of DOE’s research activities numbered more than 200 on the Site,
          20        comprised what was known as the Energy Technology Engineering Center (“ETEC”).
          21        Those federal facilities included nuclear reactors of various sizes, ranging from
          22        compact models intended to power small spacecraft in orbit to larger research reactors,
          23        and critical test facilities used for conducting research in support of those reactors.
          24        One of those DOE reactors, the Sodium Reactor Experiment, was the first civilian
          25        nuclear reactor in America to produce electricity that was supplied to the commercial
          26        grid.
          27                21.   Given the nature of this work, DOE exercised a high degree of control and
          28        supervision over Boeing Predecessors’ activities on the Site. Specifically, DOE

Gibson, Dunn &
Crutcher LLP

                                                                 8
                 Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 9 of 16 Page ID #:9


            1       officers and contracts required Boeing Predecessors to use nuclear, radioactive, and
            2       other chemicals on the Site, and closely supervised, controlled, and monitored those
            3       materials’ use on the Site. See Manakides Decl. Ex. E (Contract No. AT-11-1-GEN-8,
            4       Mod. 2).
            5              22.   For example, in 1969, a modification to a contract between DOE and
            6       Boeing’s Predecessor, North American Aviation, stated:
            7              The Contractor shall, in accordance with the terms and conditions of this
            8              contract, manage, operate, and maintain the [Liquid Metal Engineering
            9              Center2] and perform the following research, construction, reporting,
          10               program development, and related services in accordance with the
          11               direction and instructions of the Contracting Officer: . . .
          12               Proof testing of materials and components developed or proposed for use
          13               in liquid metal cooled reactor systems . . . .
          14               Application of appropriate codes, standards, procedures, and quality
          15               assurance programs in carrying out the work under the contract. . . .
          16        Manakides Decl. Ex. F (Contract No. AT(04-3)-700, Mod. 3) at 414–415. DOE’s
          17        nuclear activities on the Site ended in 1988.
          18               23.   DOE also entered into contracts with Boeing and its Predecessors in
          19        which DOE paid Boeing and its Predecessors to remediate contaminants on the
          20        property under DOE’s supervision and direction. As the Ninth Circuit held in 2014,
          21        “[a]s a cleanup contractor, Boeing [wa]s actively cleaning up the Santa Susana site on
          22        behalf of DOE. . . . The federal government set[] the standard for the entire cleanup
          23        of radioactive materials . . . and direct[ed] Boeing’s conduct.” Boeing Co. v.
          24        Movassaghi, 768 F.3d 832, 836 (9th Cir. 2014) (emphasis added).
          25               24.   As one example, a 1998 contract between DOE and Boeing for Site
          26        remediation provided: “Under the guidance and technical direction of the
          27
          28
                     2
                         The Liquid Metal Engineering Center was later renamed the ETEC.
Gibson, Dunn &
Crutcher LLP

                                                                 9
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 10 of 16 Page ID #:10


            1    Contracting Officer and/or the Contracting Officer’s Technical Representative, the
            2    Contractor [i.e., Boeing] shall remove all hazardous and/or radioactive material and
            3    wastes resulting from DOE activities and shall remediate soil and groundwater at the
            4    Site.” Manakides Decl. Ex. G (Contract No. DE-AC03-99SF21530) at 558. This
            5    contract established the standards and methods of remediation, and established a
            6    specific schedule of “completion milestones” that listed the dates by which Boeing was
            7    to have removed specified quantities of various contaminants. See id. DOE officers
            8    closely controlled, supervised, and monitored Boeing’s work on the Site to ensure that
            9    it complied with DOE’s requirements.
          10             25.   In addition, as a DOE prime contractor for remediation of the Site until
          11     late 2014, Boeing was legally obligated and contractually directed to comply with all
          12     DOE health, safety, and cleanup requirements set forth in DOE orders incorporated
          13     into the contract. See, e.g., DOE Order 5400.5, Radiation Protection of the Public and
          14     the Environment (DOE 1990); DOE Order 435.1, Radioactive Waste Management
          15     (DOE 1999); DOE Order 231.1A, Environment, Safety and Health Reporting; DOE
          16     Order 450.1A, Environmental Protection Program; DOE Policy 450.4, Safety
          17     Management System Policy; DOE Order 450.4-1A, Integrated Safety Management
          18     System Guidance; DOE Order 414.1A, Quality Assurance; DOE Order 5480.19,
          19     Conduct of Operations Requirements for DOE Facilities; DOE Order 440.1A, Worker
          20     Protection Management for DOE Federal and Contractor Employees; DOE Order
          21     226.1, Implementation of DOE Oversight Policy; DOE Order 205.1, DOE CYBER
          22     Security Management Program; DOE Order 460.1A, Packaging and Transportation
          23     Safety; DOE Order 451.1A, National Environmental Policy Act Compliance Program;
          24     DOE Order 5400.1, Chg. 1, General Environmental Protection Program.3 In addition,
          25     DOE had complete oversight and control over virtually all aspects of the ETEC site
          26     closure activities, including cleanup. See DOE Order 5400.5. Boeing had little
          27
          28      3
                      Copies of these and other DOE Orders are available at DOE’s website,
                      https://www.directives.doe.gov/.
Gibson, Dunn &
Crutcher LLP

                                                            10
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 11 of 16 Page ID #:11


            1    discretion in how it complied with and implemented DOE’s cleanup policies and
            2    orders.
            3          26.    As part of the Site remediation contract, DOE required Boeing to “Prepare
            4    and submit an ETEC Emergency Response Plan for work to be conducted under this
            5    contract.” Manakides Decl. Ex. H (Contract No. DE-AC03-99SF21530, Mod. 108) at
            6    639. The contract specified that the “Emergency Response Plan” required “DOE
            7    Action” granting “Approval” for the plan. Id. at 705.
            8          27.    Boeing submitted its Emergency Response Plan to DOE officials for
            9    approval on October 27, 2008. Manakides Decl. Ex. I (Emergency Readiness
          10     Assurance Plan). It was prepared and submitted “to comply with Department of
          11     Energy contract DE-AC03-99SF21530.” Id. at 750. Among other things, the
          12     Emergency Response Plan set forth the fire protection plan to be implemented at the
          13     Site, id. at 754, which required fire drills and maintenance of a “fire department at the
          14     SSFL location,” id. at 755. The Emergency Response Plan informed DOE of potential
          15     hazards associated with brush fires on the Site “under firestorm conditions.” Id.
          16     Boeing informed DOE that Boeing lacked “helicopters for fighting brush fires,” and
          17     would instead rely on local fire departments’ resources in the event of a brush fire. Id.
          18           28.    Causal Nexus Between Government-Directed Actions and Claims:
          19     Assuming the truth of Plaintiffs’ allegations, their claims are causally related to actions
          20     that Boeing and its Predecessors performed under the direction, supervision, control,
          21     and monitoring of federal officers at DOE, NASA, the Air Force, and other military
          22     agencies. See Goncalves, 865 F.3d at 1244–45 (noting that the causal nexus
          23     requirement is “quite low” and that the defendant “need show only that the challenged
          24     acts occurred because of what they were asked to do by the Government”) (quotations
          25     omitted).
          26           29.    Plaintiffs’ allegations of harm relating to contamination on the Site,
          27     Manakides Decl. Ex. K (Complaint) ¶ 25, assuming they are true, are causally related
          28     to actions federal officers directed Boeing and Boeing Predecessors to perform.

Gibson, Dunn &
Crutcher LLP

                                                             11
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 12 of 16 Page ID #:12


            1    Boeing and Boeing Predecessors’ activities involving the selection, use, management,
            2    investigation and remediation of chemicals, toxins, and nuclear materials on the Site
            3    were performed at the direction and under the close supervision and monitoring of
            4    federal officers, including from the Air Force, NASA and DOE. In addition, Boeing’s
            5    remediation of contaminants on the Site on behalf of the United States, specifically
            6    DOE and NASA, was performed in accordance with federal standards and under the
            7    supervision, control, and direction of NASA and DOE officers.
            8          30.    Similarly, Plaintiffs challenge Boeing’s Emergency Readiness Assurance
            9    Plan for the Site, id. ¶ 16, which was prepared for and approved by DOE officers.
          10     Plaintiffs base their claims on the representation in the plan that the SSFL was
          11     “maintained at a level commensurate with the hazards.” Id. ¶ 16. While Boeing
          12     disputes that the Emergency Readiness Assurance Plan is applicable to the facts
          13     alleged in the Complaint, these allegations have a causal nexus to the activities Boeing
          14     and Boeing Predecessors performed at the Site under the supervision, control, and
          15     direction of DOE, NASA, and military officers.
          16     C.    Boeing Has Colorable Affirmative Defenses to Plaintiffs’ Claims
          17           31.    Boeing intends to raise a number of federal defenses that this Court has
          18     jurisdiction to adjudicate under § 1442. See Goncalves, 865 F.3d at 1249.
          19           32.    First, Boeing has a colorable government contractor defense to Plaintiffs’
          20     claims. See Boyle v. United Techs. Corp., 487 U.S. 500 (1988). Plaintiffs challenge
          21     actions that Boeing and Boeing Predecessors undertook for the federal government and
          22     in compliance with the government’s specifications. Such actions include: testing and
          23     developing rocket engines for missiles and spacecraft, constructing and operating
          24     nuclear reactors, performing other energy research and testing activities, and
          25     remediating the Site following the completion of these activities. To the extent Boeing
          26     or its predecessors were aware of hazards associated with these activities that were
          27     unknown to the government, Boeing or its predecessors warned the government of
          28     such hazards. Boeing therefore has a colorable argument that Plaintiffs’ claims

Gibson, Dunn &
Crutcher LLP

                                                            12
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 13 of 16 Page ID #:13


            1    challenging these actions fail to overcome the government contractor defense. See
            2    Getz v. Boeing Co., 654 F.3d 852, 861 (9th Cir. 2011); see also In re Hanford Nuclear
            3    Reservation Litig., 534 F.3d 986, 1000 (9th Cir. 2008) (“[A] contractor who agrees to
            4    operate a production facility pursuant to government specifications may qualify for the
            5    [government contractor] defense”).
            6          33.    Second, Boeing has a colorable defense that federal law preempts
            7    Plaintiffs’ claims alleging 1) environmental contamination and 2) duties to reduce the
            8    risk of fires on the Site. For example, Plaintiffs claim the site was “severely
            9    contaminated due to multiple accidents with nuclear reactors,” and assert a private
          10     nuisance claim alleging a “fear that the area is still dangerous.” Manakides Decl. Ex.
          11     K (Complaint) ¶¶ 25, 86. However, “[t]he safety of nuclear technology is the
          12     exclusive business of the Federal Government, which has occupied the entire field of
          13     nuclear safety concerns.” Hanford, 534 F.3d at 1003 (quotations and alterations
          14     omitted). Thus, “federal law preempts states from imposing a more stringent standard
          15     of care than federal safety standards.” Id. “To allow a jury to decide on the basis of a
          16     state’s reasonableness standard of care would put juries in charge of deciding the
          17     permissible levels of radiation exposure and, more generally, the adequacy of safety
          18     procedures at nuclear plants—issues that have explicitly been reserved to the federal
          19     government.” Id. (quotations omitted). Plaintiffs’ allegations relating to other
          20     purported contaminants that they have not specifically identified in their Complaint
          21     may also be preempted to the extent such contaminants are governed by federal
          22     standards. In addition, Plaintiffs’ claims may be preempted to the extent they seek to
          23     impose duties to prevent or suppress fires that are inconsistent with federal law and/or
          24     Boeing’s contractual obligations to DOE and/or NASA. For example, the Site
          25     contains sensitive ecological habitat, which includes at least 15 species of plants and
          26     animals that are federally listed (or potentially listed) as endangered or threatened
          27     (such as Braunton’s Milk-vetch and California Orcutt grass). See Manakides Decl. Ex.
          28     J (DOE Biological Assessment Reference Document) at 772. Plaintiffs’ claims may be

Gibson, Dunn &
Crutcher LLP

                                                            13
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 14 of 16 Page ID #:14


            1    preempted to the extent they seek to impose duties on Boeing that would conflict with
            2    Boeing’s duties related to these protected species under applicable federal law.
            3          34.        Third, Boeing has a colorable defense that the Defense Production Act
            4    (“DPA”) bars Plaintiffs’ claims against Boeing. See 50 U.S.C. § 4557 (“No person
            5    shall be held liable for damages or penalties for any act or failure to act resulting
            6    directly or indirectly from compliance with a rule, regulation, or order issued pursuant
            7    to this chapter . . . .”). Some, if not all, of the contracts for the government rocket
            8    engine programs were “rated” contracts (also known as an “order”) entered into
            9    pursuant the DPA. See Manakides Decl. Ex. B (Contract No. NAS8-18741).
          10     Plaintiffs’ claims are therefore barred by the DPA.
          11           35.        Finally, Boeing has a colorable defense under the doctrine of derivative
          12     sovereign immunity. The Supreme Court has determined that a contractor who
          13     performs activities under the validly conferred authority and direction of the United
          14     States government cannot be held liable for property damages arising out of those
          15     activities. Yearsley v. W.A. Ross Const. Co., 309 U.S. 18 (1940). Here, the
          16     government validly conferred its authority to Boeing and its Predecessors to conduct
          17     rocket engine and nuclear energy research and development, as well as Site
          18     remediation. In addition, Boeing and its Predecessors were acting within the authority
          19     they were granted as an agent of the United States when they performed testing,
          20     research, and remediation activities at the Site under the government’s direction and to
          21     the government’s specifications. Boeing therefore has a colorable federal defense
          22     under the doctrine of derivative sovereign immunity.
          23                 V.      REMOVAL IS PROPER UNDER 42 U.S.C. § 2210(n)(2)
          24           36.        Section 2210(n)(2) provides jurisdiction for “any public liability action
          25     arising out of or resulting from a nuclear incident” in the United States district court
          26     where the alleged nuclear incident takes place. 42 U.S.C. § 2210(n)(2). A “public
          27     liability action” is an action in which “any legal liability arising out of or resulting
          28     from a nuclear incident” is alleged, except for certain actions which are not relevant

Gibson, Dunn &
Crutcher LLP

                                                                14
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 15 of 16 Page ID #:15


            1    here. 42 U.S.C. § 2014(w). A “nuclear incident” is “any occurrence . . . within the
            2    United States causing, within or outside of the United States, bodily injury, sickness,
            3    disease or death, or loss of or damage to property, or loss of use of property, arising
            4    out of or resulting from the radioactive, toxic, explosive, or other hazardous properties
            5    of source, special nuclear, or byproduct material . . . .” 42 U.S.C. § 2014(q).
            6          37.    Here, Plaintiffs allege harm from radioactive material. See Manakides
            7    Decl. Ex. K (Complaint) ¶ 25 (“the SSFL is and, at all relevant times, was severely
            8    contaminated due to multiple accidents with nuclear reactors, including the worst
            9    nuclear meltdown in US history”); id. ¶ 90 (alleging failure to warn of “the likelihood
          10     that fires on the SSFL would be exacerbated, enhanced, and spread by substances in
          11     the soil, trees, and foliage”); id. ¶ 89 (alleging failure “to prevent any of the byproducts
          12     from the SSFL from escaping Boeing’s property”); id. ¶ 86 (“As a result of
          13     Defendants’ actions and omissions, [Plaintiffs claim they] lost the occupancy,
          14     possession, use, and/or enjoyment of their land, . . . including but not limited to: a
          15     reasonable and rational fear that the area is still dangerous; a diminution in the fair
          16     market value of their property; an impairment of the salability of their property; and a
          17     lingering smell of smoke, and/or constant soot, ash, and/or dust in the air.”).
          18           38.    Based on these allegations, Plaintiffs have alleged a “public liability
          19     action” under the Price-Anderson Act, which is subject to removal under 42 U.S.C.
          20     § 2210(n)(2).
          21         VI.     BOEING HAS SATISFIED ALL STATUTORY REQUIREMENTS
                                             FOR REMOVAL
          22
                       39.    Prior to filing this notice of removal, Boeing’s counsel conferred with
          23
                 counsel for the other defendants to this action—Southern California Edison Company
          24
                 and Edison International—and they do not oppose the notice of removal. Manakides
          25
                 Decl. ¶ 12. Moreover, “§ 1442 represents an exception to the general rule (under
          26
                 §§ 1441 and 1446) that all defendants must join in the removal petition,” thus removal
          27
                 is allowed “without other defendants joining in the petition, and the entire case is
          28

Gibson, Dunn &
Crutcher LLP

                                                             15
            Case 2:20-cv-00597-PSG-RAO Document 1 Filed 01/21/20 Page 16 of 16 Page ID #:16


            1    removed to the federal court.” Ely Valley Mines, Inc. v. Hartford Acc. & Indem. Co.,
            2    644 F.2d 1310, 1315 (9th Cir. 1981).
            3          40.    A “copy of all process, pleadings, and orders served upon” Boeing is
            4    attached as Exhibit K to the declaration of Thomas A. Manakides. 28 U.S.C.
            5    § 1446(a).
            6          41.    Upon filing this Notice of Removal, Boeing will furnish written notice to
            7    Plaintiffs’ counsel, and will file and serve a copy of this Notice with the Clerk of the
            8    Superior Court of California for the County of Los Angeles, pursuant to 28 U.S.C.
            9    § 1446(d).
          10
          11     Dated: January 21, 2020
          12                                             GIBSON, DUNN & CRUTCHER LLP
          13
          14                                             By: /s/ Thomas A. Manakides
                                                                    Theodore J. Boutrous Jr.
          15                                                            Peter S. Modlin
                                                                     Thomas A. Manakides
          16                                                             Abbey Hudson
                                                                      Joseph D. Edmonds
          17
                                                         Attorneys for Defendant THE BOEING
          18                                             COMPANY
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                            16
